OFFICE   OF THE ATTORNEY   @ZNERA&, 0’   TEXAS;
                            AUVIN




HoncrrsblaSsm B. Davldsori
county Attorney, JIooklby
                        aMlIlty
terellend,Tszcra




to whether awh sum
Colleotor trollthe ‘0




,ln                                                +atutea,

                               et, ooyilty,,,or preolnot
                                  rmloer of deyatles,
                                he pqrforaanoeor hla
                         ply:+o the Cotity Oommlaalonera*
                         y rw authority to appoint ruoh
                         ts or aJ,erk8, atatbg by sworn
                       number needed, the peaition to be
                                be pal&. 8ald ap liaa-
                                  by a statement aii
                                                   owlag
      the .probabl.amoelpta rronrreea, aoanaia6lona  and
      ooqwinsstlonto ‘beoolleated by aald orrCm dur-
      ,ing the rlaoal year and the probable dlsburaement~
      whiah ahall lnalude all salaries and expeasea of
Honorable 8am IL Davidson, pQg& 2


     said ofHoe; an& said aourliahall make its or-
     der authorizingthe appointmentof sutihdepu-
     ties, aasIaQutteau4 alerks and fix the oompen-
     datPon to be pa&l them dthln the l.lmite&ns
     httrelnpresarlbedand determinethe number to
     ,be appointedae In the dlsoretlonof seld aourt
     may be proper; provided that in no aase nhell.
     the Coamle,slon6rs~ Court or any member thereor
     attem& to lnrluenosthe appointmentor any per-
     aon as deputy, esslstant or alerk in any~oiflae.
     Upon the entry or a*uohorder the orflaers apply-
     lng ror 8uah assistanta,deputies or clerks shall
     be authorizedto appoint them; provided that
     said aompensatloashill.not eraeed 'thez~xlmum
     amount,hereInaiterset out. The aompeadatlon
     wblah laaybe allowed to the deputies aaslatenta
     or oltirksabove maed ror the&r mmrkw      ahal%
     be a reasonableone, not to exaeeb the rollowIng
     amoudte:

            *1. In oountie#-havinga~populatiiotior
     twenty-rive   tbousand.,(25,000)
                                    or leas Inhebltants,
     tint eW8tqnt or.ehier deputy not,..to. ..uaeed
     Eighteen  Hundred '~($lSOO,OO)
                                 Dollars per annun;
     other assistante,deputies or olerk8 not to ex-
     teed FIrteen:-Qmdrea  ~$15~00.00)Dollara per annum
     eaoh.*
          Reading the term *eeoond deputyn aa meaning deputy
other than the rlrst easlrtantor oh% deputy, it la apparent
that the &50&00    present amount now paid to him la the max-
imum clalaryeuthorlzedend rlxed by the tortkgolngstatute.
           We have rully oomsidered the provisionaof the Cer-
tlf5oete,ofTltle Aot, [Art. i4364,~Bernon*s Annotated Penal
aodo), in oonneotlonwith your ~requ&at.,The ldsntloal~questlon
rdsed   by you, honver,  was presqnted to thls departmentby the
county Auditor OrtJefreraonaounty. ?& hereto attaoh a oopy
of our Oplnlon 40. O-5379, eddresaed to the County dtiltor Or
Sorterson County; epprovs(l'June 21, 1943. Insanswer to his I%-
quest. Although Jefier&on County has a larger population
breokst, neverthelessthe opinion IS a#plldable to Oakley
county.
ikmorable   Ssn ii.   Davidson,   ptige 3



          It 1s thkmfora the opinion of thia.dcpartment
that where 8 deputy tax esseesor-oolleatorin e aounty
having s populetlonof 25,000 or less Inhebltantsis re-
oelvlag the mxlmwn salary fixed by Artfale,3902, Vernonso
knnotets~lv~l Statutes, such maxlnrumsalary may not be
inoreesed from the CertUlaute of Title Fund or any other
fund belonging to the oounty.
                                           Yours    very   truly,




                                           aY (8)
                                                           Wm. J.    R. ICiw
                                                                    Assistant
WJRK/JGP
Ella.


                                                   APPROVSD:
                                                   0P1Hx0lVCOMUxwicE
                      OF 'MCXAB                    By 8. W. B., Chairmen



                                  B.B.8,